Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 04/13/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2021.
Allowable Subject Matter
Claim 14 is allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yinfeng (CN106958067).
Regarding claim 1,
Regarding claim 4, the second internal thread is an elastic polyurethane based material such as spandex. 
Regarding claim 6, the first and second internal threads are positioned adjacent and in parallel. 
Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tianqing (CN103668629).
Regarding claim 1, Tianqing teaches a yarn comprising an outer layer, a first internal thread, a second internal thread and a helical thread wherein the helical thread is woven on the first internal thread in a helical pattern and wherein the outer layer enclosing the first and second internal threads and the helical thread. 
Regarding claim 4, the second internal thread is an elastic polyurethane based material such as spandex. 
Regarding claim 6, the first and second internal threads are positioned adjacent and in parallel. 
Claims 1-3, 5-7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolmes et al. (US Patent 5,177,948).
Regarding claim 1, Kolmes et al. teach a yarn comprising an outer layer, a first internal thread, a second internal thread and a helical thread wherein the helical thread is woven on the first internal thread in a helical pattern and wherein the outer layer enclosing the first and second internal threads and the helical thread. 
Regarding claims 2-3, the first internal thread includes cotton, polyester and polyethylene [Abstract and 3:17].
Regarding claim 5, 
Regarding claim 6, the first and second internal threads are positioned adjacent and in parallel. 
Regarding claim 7, the outer layer forms a tube around the first and second internal threads and the helical thread.
Regarding claims 12-13, the threads of Kolmes are taught as 185-2000 denier and therefore the helical thread and the first and second internal thread include the claimed deniers. 
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US Patent 6,581,366).
Regarding claim 1, Andrews teaches a yarn comprising an outer layer, a first internal thread, a second internal thread and a helical thread wherein the helical thread is woven on the first internal thread in a helical pattern and wherein the outer layer enclosing the first and second internal threads and the helical thread. 
Regarding claim 4, the second internal thread is an elastic polyurethane based material such as spandex. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yinfeng (CN106958067).
Regarding claims 8-10, Yinfeng is silent regarding the claimed weight ratio of the first internal thread and the combination of the helical thread and the second internal thread and the weight percentage of the first internal thread and the combination of the helical thread and the second internal thread. However, to would have been obvious for one of ordinary skill in the art at the time of the invention to arrive at the claimed ratios and percentages as it is well known in the art to adjust ratios and percentage of threads in order to affect final yarn properties such as strength, elasticity, flexibility, etc. 
Regarding claim 11, Yinfeng is silent regarding the claimed tpi. However, it would have been obvious for one of ordinary skill in the art to arrive at the claimed tpi as it is known in the art to vary tpi to affect strength, flexibility, coverage, etc. in the final yarn. 
Regarding claim 13, Yinfeng is silent regarding the claimed denier of the helical thread and the second internal thread. However, it is well known in the art to select the denier to tailor properties and depending on end use requirements and therefore one of ordinary skill in the art would have easily arrived at the claimed denier of the helical thread and second internal thread. 
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tianqing (CN103668629).
Regarding claims 8-10, Tianqing is silent regarding the claimed weight ratio of the first internal thread and the combination of the helical thread and the second internal thread and the weight percentage of the first internal thread and the combination of the helical thread and the second internal thread. However, to would have been obvious for one of ordinary skill in the art at the time of the invention to arrive at the claimed ratios and percentages as it is well known in the art to adjust ratios and percentage of threads in order to affect final yarn properties such as strength, elasticity, flexibility, etc. 
Regarding claim 11, Tianqing is silent regarding the claimed tpi. However, it would have been obvious for one of ordinary skill in the art to arrive at the claimed tpi as it is known in the art to vary tpi to affect strength, flexibility, coverage, etc. in the final yarn. 
Regarding claim 13, Tianqing is silent regarding the claimed denier of the helical thread and the second internal thread. However, it is well known in the art to select the denier to tailor properties and depending on end use requirements and therefore one of ordinary skill in the art would have easily arrived at the claimed denier of the helical thread and second internal thread. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolmes et al. (US Patent 5,177,948).
Regarding claims 8-10, 
Regarding claim 11, Kolmes et al. are silent regarding the claimed tpi. However, it would have been obvious for one of ordinary skill in the art to arrive at the claimed tpi as it is known in the art to vary tpi to affect strength, flexibility, coverage, etc. in the final yarn. 
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US Patent 6,581,366).
Regarding claims 8-10, Andrews is silent regarding the claimed weight ratio of the first internal thread and the combination of the helical thread and the second internal thread and the weight percentage of the first internal thread and the combination of the helical thread and the second internal thread. However, to would have been obvious for one of ordinary skill in the art at the time of the invention to arrive at the claimed ratios and percentages as it is well known in the art to adjust ratios and percentage of threads in order to affect final yarn properties such as strength, elasticity, flexibility, etc. 
Regarding claim 11, Andrews is silent regarding the claimed tpi. However, it would have been obvious for one of ordinary skill in the art to arrive at the claimed tpi as it is known in the art to vary tpi to affect strength, flexibility, coverage, etc. in the final yarn. 
Regarding claim 13, Andrews is silent regarding the claimed denier of the helical thread and the second internal thread. However, it is well known in the art to select the denier to tailor properties and depending on end use requirements and therefore one of ordinary skill in the art would have easily arrived at the claimed denier of the helical thread and second internal thread. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789